Memorandum:
Defendants-appellants (defendants) appeal from an order that, inter alia, denied those parts of their motion for summary judgment dismissing the complaint against them in this medical malpractice action. We affirm. Even assuming, arguendo, that defendants met their initial burden on the motion, we conclude that plaintiffs raised triable issues of fact sufficient to defeat the motion by submitting the affidavit of their medical expert (see Selmensberger v Kaleida Health, 45 AD3d 1435, 1436 [2007]; see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). “The conflicting opinions of the experts for plaintiffs] and defendant^] with respect to . . . defendants’] alleged deviation^] from the accepted standard of medical care [and whether those alleged deviations affected the extent of the injuries sustained by plaintiff Cheryl A. Haas] present credibility issues that cannot be resolved on a motion for summary judgment” (Ferlito v Dara, 306 AD2d 874 [2003]; see Gedon v Bry-Lin Hosps., 286 AD2d 892, 894 [2001], Iv denied 98 NY2d 601 [2002]). Present — Centra, J.P., Fahey, Garni, Sconiers and Green, JJ.